DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
Claim 7 recites “The labelling machine (1’) as claimed in any one of claim 1” in the preamble. This is grammatically incorrect and should read “The labelling machine (1’) as claimed in .  Appropriate correction is required.
Claim 12 recites “said label path (P)” in line 4. This is a typographic error because the label path should be designated as (Q). In claim 1, the label path is designated as (Q), and the article path is designated as (P). Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 2 recites “said magnetic-inductive interaction” in lines 1-2. It is unclear whether the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Montanari (EP 2889238) in view of DiFrank (US 4,832,774).
Montanari teaches an apparatus, the apparatus comprising: a track (2) configured to advance a number of articles (5) on an article path (P) to a labelling unit (15), the track containing a plurality of transfer elements (3) which are individually controllable by magnetic-inductive interaction (See Figures; [0037]-[0067]). The track and transfer elements of Montanari read on the instantly claimed first endless conveyor and article holding devices, respectively.
Montanari does not expressly disclose a second endless conveyor configured to advance a plurality of labels on label holding devices which are controllable on the second endless conveyor by magnetic-inductive interaction as claimed.
DiFrank teaches a labeling apparatus comprising a track (109) on which a plurality of labels (L) are advanced on a label path by castings (151) which hold labels by vacuum and move along the track to bring labels to a label application station (See Figures; col. 3, line 30 to col. 7, line 32). The track and castings read on the instantly claimed second endless conveyor and label holding devices, respectively.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the track and castings of DiFrank to bring labels into an application position in the apparatus of Montanari because DiFrank teaches that tracks and castings were recognized in the prior art as being suitable for advancing labels to a label application station, as detailed above.
While DiFrank does not teach that the castings are controllable on the track by magnetic-inductive interaction, it would have been obvious to one of ordinary skill in the art to utilize such a magnetic-inductive interaction to move the castings of DiFrank. The rationale to do so would have been 
Regarding claim 2, the magnetic-inductive interaction taught by Montanari is established between individually-excitable solenoids and permanent magnets (See [0051]).
Regarding claim 3, Montanari teaches that the solenoids are on the track and permanent magnets are on the transfer elements (See [0051]).
Regarding claim 4, there are a plurality of independently movable transfer elements taught by Montanari and a plurality of castings taught by DiFrank. Where the magnetic-inductive interaction of Montanari is used to facilitate movement of the castings of DiFrank, the castings are each individually movable as well.
Regarding claims 5-8, the proposed combination would have the two tracks peripherally arranged so that the articles present in the transfer elements of Montanari could be labeled by the castings of DiFrank.  In terms of the relative movement of the transfer elements and the castings, there are only two distinct possibilities—that they move in the same direction or in the opposite direction. Both arrangements are functionally equivalent in that they bring the transfer elements and castings together so the label may be applied to the article. Since there are only two distinct arrangements, trying either one would have been obvious to one of ordinary skill in the art since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.
Regarding claim 9, Montanari teaches a storage path (P’) which allows transfer elements to be held off of the article path (See Figs. 4-5; [0077]-[0088]).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to include a second storage path for the second endless conveyor taught by DiFrank. The rationale to do so would have been the motivation provided by the teaching of Montanari that do so would predictably allow for 
Regarding claim 11, the claim only recites the materials worked upon by the apparatus, specifically the varying articles and labels. The apparatus taught by the combination of Montanari and DiFrank is capable of use with various article and label formats and therefore meets the claim.
Regarding claims 12-14, the rearrangement of parts is prima facie obvious where no new or unexpected result is achieved. In this case the positioning of switching stations does not materially impact the operation of the apparatus. Therefore changing the position of switching stations in the claims does not patentably distinguish the claims from the invention taught by Montanari and DiFrank.    
Regarding claim 15, the castings of DiFrank are configured to retain and advance single labels by suction as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CARSON GROSS/Primary Examiner, Art Unit 1746